IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-60,580-03 & WR-60,580-04


                    EX PARTE FRANK SIDNEY FERGUSON, Applicant


             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
         CAUSE NOS. 826949-B & 826950-B IN THE 176TH DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these subsequent applications for a writ of habeas

corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967); TEX . CODE CRIM . PROC. art.

11.07, § 4. Applicant was convicted of burglary of a habitation and possession with the intent to

deliver a controlled substance. He was sentenced to imprisonment for ten and forty years,

respectively. The Fourteenth Court of Appeals affirmed his convictions. Ferguson v. State, 97
S.W.3d 293 (Tex. App.—Houston [14th Dist.] 2003).

       Applicant contends that he is actually innocent, he was convicted based on false testimony,

and trial counsel rendered ineffective assistance.
                                                                                                      2

           The trial court entered findings of fact and conclusions of law and recommended that we

dismiss these applications under Article 11.07, § 4 of the Code of Criminal Procedure. We agree

in part.

           Applicant’s sentence in cause number 826949 has discharged, but he failed to raise collateral

consequences. See TEX . CODE CRIM . PROC . art. 11.07, § 3(c). Accordingly, we dismiss the -03

application. Applicant’s sentence in cause number 826950 has not discharged. His first and second

grounds are without merit, however, and are denied. His third ground is dismissed. See TEX . CODE

CRIM . PROC. art. 11.07, § 4. Accordingly, the -04 application is denied in part and dismissed in part.



Filed: March 2, 2016
Do not publish